Title: To James Madison from Robert Smith, 21 April 1804 (Abstract)
From: Smith, Robert
To: Madison, James


21 April 1804, Navy Department. “I enclose a letter from John Tilden to me [not found].
“There was a John Tilden in the Navy service. He was appointed a Midsn. in January, ordered to the Brig Norfolk in April, and resigned in December 1800. He was the Son of Mr. Marmaduke Tilden, who has long been a Resident of Kent County Maryland. He was of respectable discent. I have no doubt the Writer of the enclosed Letter is the same person. The hand writing corresponds. We have a letter on file from the Mr. Tilden who was in the Navy service and no difference can be discerned between the hand writing of this Letter and the one enclosed.”
